Case 2:20-cr-00129-RJC Document 6 Filed 06/23/20 Page 1of1 *

IN THE UNITED STATES DISTRICT COURT | i E D
FOR THE WESTERN DISTRICT OF PENNSYLVANIA JUN 2 3 2020

CLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA WEST, DIST. OF PENNSYLVANIA
Vv. Criminal No. Lb -/ ij
- [UNDER SEAL] —
TAYLAR FRIERSON
ORDER
AND NOW, to wit, thies2> TO tay of AN , 2020, upon

consideration of the Motion for Arrest Warrant, heretofore filed by the United States of America,
it is hereby ORDERED that said Motion is GRANTED.

It is further ORDERED that an Arrest Warrant shall issue for the apprehension of
defendant TAYLAR FRIERSON.

Bond shall be set by the United States Magistrate Judge.

| SE.

UNITED STATES MAGISTRATE JUL JUDGE

cc: United States Attorney
